             Case 3:20-cv-03243-VC Document 44 Filed 10/29/20 Page 1 of 3



ROBERT H. PITTMAN,Sonoma County Counsel (SBN 172154)
MICHAEL A. KING Deputy County Counsel (SBN 77014)
County of Sonoma
575 Administration Drive,
Room 105-A
Santa Rosa, California 95403
Telephone: (707) 565-2421
Attorneys for Defendants, DR. SUNDARI MASE,
in her official capacity as the
Sonoma County Public Health Officer




                       UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA



DANA BRYANT AND                                      CASE NO. 3:20-cv-3243 VC
MICHAEL BRYANT dba
CROSSING THE JORDON,                                 STIPULATION AND [PROPOSED]
                Plaintiffs,                          ORDER RE DISMISSAL WITH
                                                     PREJUDICE
       v.
                                                     42 U.S.C. § 1983
GAVIN NEWSOM, in official capacity                   [DEMAND FOR JURY TRIAL]
as Governor of California; et al.
                Defendants.
                                            /
                                                     Judge: Hon. Vince Chhabria


IT IS HEREBY STIPULATED AND AGREED by and between the parties to the above entitled
action, by their respective counsel, as follows:
        1.       All claims against Defendant Dr. Sundari Mase, in her official capacity as the
                 Sonoma County Public Health Officer, all previously named County Defendants,
                 and all County of Sonoma related Doe Defendants shall be dismissed with
                 prejudice.
        2.       Plaintiffs Dana Bryant and Michael Bryant, shall bear their own attorney’s fees
                 and costs; shall waive any claim for attorney’s fees and costs; and shall waive
                 any appellate rights.
           Case 3:20-cv-03243-VC Document 44 Filed 10/29/20 Page 2 of 3




      3.       Defendant Dr. Sundari Mase and previously dismissed County of Sonoma
               defendants shall bear their own attorney’s fees and costs; waive any claim for
               attorney’s fees and costs in this case; save and except for the sum of $ 1,500.00
               to be paid to the County of Sonoma, no later than 30 days after the approval of
               this Stipulation by the Court.
      4.       Plaintiffs Dana Bryant and Michael Bryant, and each of them, hereby release and
               waive any claim they have or may have, whether known or unknown as
               individuals or as owners of any business, including Crossing the Jordan; against
               Dr. Sundari Mase any employee, Board Member, or agent of County of Sonoma,
               arising from the incident or events described in the operative First Amended
               Complaint on file herein. (Civil Code section 1542 waiver)




Dated: October __, 2020                         BECKER LAW PRACTICE


                                                  /s/ Matthew Becker

                                                Matthew Becker
                                                Attorneys for Plaintiff


                                                ROBERT H. PITTMAN, County Counsel

                                                /s/ Michael A. King
Dated: October 26, 2020
                                                Michael A. King
                                                Deputy County Counsel
                                                Attorneys for Defendants, DR. SUNDARI
                                                MASE, in her official capacity as the
                                                Sonoma County Public Health Officer; and
                                                County Defendants
Case 3:20-cv-03243-VC Document 44 Filed 10/29/20 Page 3 of 3
